Case 1:18-cv-00872-RRS-JPM Document 14 Filed 03/27/20 Page 1 of 1 PageID #: 48



                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF LOUISIANA
                                  ALEXANDRIA DIVISION


 EARL DAVID WORDEN                                      CASE NO. 1:18-CV-00872

 VERSUS                                                 JUDGE ROBERT R. SUMMERHAYS

 DONALD WEATHERFORD, ET AL.                             MAGISTRATE JUDGE PEREZ-MONTES


                                     ORDER OF DISMISSAL

        Having received notice that the parties to this action have agreed to settle their claims,

        IT IS HEREBY ORDERED that this action shall be and is DISMISSED WITHOUT

 PREJUDICE. No later than ninety (90) days of the date hereof, the parties shall file one of the

 following: (a) a motion for entry of judgment on all claims; (b) a motion to reopen this matter and

 reinstate all claims for failure to finalize the settlement agreement; or (c) a motion to enforce the

 settlement agreement. The Court shall retain jurisdiction over this matter until such time as

 compliance with this Order has been fulfilled. If the parties do not file one of the above motions

 within ninety (90) days, the Order of Dismissal shall become a Final Judgment of Dismissal with

 prejudice, each party to bear their own costs.

        THUS DONE AND SIGNED this 27th day of March, 2020.




                                                  _______________________________________
                                                  ROBERT R. SUMMERHAYS
                                                  UNITED STATES DISTRICT JUDGE
